Citation Nr: 0948510	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-12 447	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
neurologic manifestations of the right lower extremity, 
secondary to low back strain with degenerative disc disease, 
prior to November 12, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
neurologic manifestations of the right lower extremity, 
secondary to low back strain with degenerative disc disease, 
from November 12, 2008.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the Veteran's claim for an 
increased evaluation for service-connected low back strain 
with degenerative disc disease and assigned a 40 percent 
evaluation, effective April 2003. The matter also comes on 
appeal from a March 2004 rating decision, in which the RO 
denied the Veteran's claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  

Procedurally, this case was previously before the Board in 
September 2005, wherein the Board denied the Veteran's claims 
for a rating in excess of 40 percent for low back strain with 
degenerative disc disease and for entitlement to TDIU, as 
well as granted the Veteran a separate 10 percent disability 
rating for neurologic manifestations of the right lower 
extremity, secondary to low back strain with degenerative 
disc disease.  As noted in a September 2005 rating decision 
effectuating the Board's decision, an effective date of 
September 23, 2002 was assigned for the 40 percent disability 
evaluation for low back strain with degenerative disc 
disease, and for the 10 percent disability evaluation for the 
right lower extremity neurologic manifestations.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2007, the Court issued 
a Memorandum Decision, wherein the Court vacated the Board's 
decision in part and remanded the Veteran's claims.  The case 
was then returned to the Board, where it was remanded for 
further development in April 2008.

Subsequently, in an August 2009 decision, the RO increased 
the evaluation for the Veteran's right lower extremity 
neurologic manifestations from 10 percent disabling to 20 
percent disabling, effective from November 12, 2008.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1968 to August 1971.

2.  On November 10, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issues of entitlement 
to an increased evaluation for neurologic manifestations of 
the right lower extremity, secondary to low back strain with 
degenerative disc disease and entitlement to TDIU, is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for 
the issues of entitlement to an increased evaluation for 
neurologic manifestations of the right lower extremity, 
secondary to low back strain with degenerative disc disease 
and entitlement to TDIU, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
as to the issues of entitlement to an increased evaluation 
for neurologic manifestations of the right lower extremity, 
secondary to low back strain with degenerative disc disease 
and entitlement to TDIU, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to those issues and they 
are dismissed.


ORDER

The appeal as to the issues of entitlement to an increased 
evaluation for neurologic manifestations of the right lower 
extremity, secondary to low back strain with degenerative 
disc disease and entitlement to TDIU, is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


